In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00189-CV

THE CUSTOMER CENTER OF DFW,                  §    On Appeal from the 342nd District
INC. D/B/A SPRINT STORE BY THE                    Court
CUSTOMER CENTER AND THE
CUSTOMER CENTER, INC., Appellants            §    of Tarrant County (342-312627-19)

V.                                           §    May 27, 2021

RPAI NORTH RICHLAND HILLS DAVIS              §    Memorandum Opinion by Justice
LIMITED PARTNERSHIP, Appellee                     Birdwell

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

       It is further ordered that Appellee RPAI North Richland Hills Davis Limited

Partnership shall pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell